 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT

 6                                      DISTRICT OF NEVADA

 7 CONOR JAMES HARRIS,                                   Case No.: 2:19-cv-01180-KJD-EJY

 8           Petitioner,
                                                                           ORDER
 9 v.

10 BRIAN WILLIAMS,

11           Respondent.

12

13         On October 19, 2019, this court granted petitioner Harris’s motion for appointment of

14 counsel and appointed the Federal Public Defender (FPD) to represent him in this proceeding

15 under 28 U.S.C. § 2254. ECF No. 9. Because counsel for both parties have appeared (ECF Nos.

16 10/11), the court now issues the following scheduling order:

17         Amended Petition. If petitioner wishes to file an amended petition in this action, he must

18 do so within 45 days of date this order is entered. The amended petition must state whether each

19 ground for relief has been exhausted in state court. For each claim that has been exhausted, the

20 amended petition must state how, when, and where that occurred.

21         Response to Petition. Respondents will have 60 days from receipt of the amended

22 petition (or from the expiry of the period for filing an amended petition if none is filed) to file

23 and serve an answer or other response to the amended petition.
 1          Reply. Petitioner will have 45 days following service of an answer to file and serve a

 2 reply. Respondents will then have 30 days from receipt of the reply to file and serve a response

 3 to the reply.

 4          Briefing of Motion to Dismiss. If respondents file a motion to dismiss, petitioner will

 5 have 60 days following service of the motion to file and serve a response to the motion.

 6 Respondents will then have 30 days following service of the response to file and serve a reply.

 7          Discovery. If petitioner wishes to move for leave to conduct discovery, he must file and

 8 serve that motion concurrently with, but separately from, the response to respondents’ motion to

 9 dismiss or the reply to respondents’ answer. Any motion for leave to conduct discovery filed by

10 petitioner before that time may be considered premature, and it may be denied without prejudice

11 on that basis. Respondents’ response to any motion for leave to conduct discovery must be filed

12 concurrently with, but separately from, their reply in support of their motion to dismiss or their

13 response to petitioner’s reply. Petitioner will then have 20 days to file and serve a reply in

14 support of his discovery motion.

15          Evidentiary Hearing. If petitioner wishes to request an evidentiary hearing, he must file

16 and serve a motion for an evidentiary hearing concurrently with, but separately from, the

17 response to respondents’ motion to dismiss or the reply to respondents’ answer. Any motion for

18 an evidentiary hearing filed by petitioner before that time may be considered premature, and it

19 may be denied without prejudice on that basis. The motion for an evidentiary hearing must

20 specifically address why an evidentiary hearing is required and must meet the requirements of 28

21 U.S.C. § 2254(e). The motion must state whether an evidentiary hearing was held in state court,

22 and, if so, identify where the transcript is located in the record. If petitioner files a motion for an

23 evidentiary hearing, respondents’ response to that motion must be filed concurrently with, but



                                                       2
 1 separately from, their reply in support of their motion to dismiss or their response to petitioner’s

 2 reply. Petitioner will then have 20 days to file and serve a reply in support of the motion for an

 3 evidentiary hearing.

 4         IT IS SO ORDERED.

 5         Dated: November 5, 2019

 6                                                           _________________________________
                                                             UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     3
